Lanzuter Benevolent Assn. v Altman (2018 NY Slip Op 02880)





Lanzuter Benevolent Assn. v Altman


2018 NY Slip Op 02880


Decided on April 26, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2018

Sweeny, J.P., Renwick, Mazzarelli, Gesmer, JJ.


161809/15 -6286 6285 6284

[*1]Lanzuter Benevolent Association, Plaintiff-Appellant,
vCassandra Altman, et al., Defendants, Neil Ross, Defendant-Respondent.


Miller Law, PLLC, New York (Meredith R. Miller of counsel), for appellant.
Neil Ross, respondent pro se.

Orders, Supreme Court, New York County (Joan M. Kenney, J.), entered September 23, 2016, and April 21, 2017, which, to the extent appealed from as limited by the briefs, directed plaintiff to assign defendant Gertrude Ross a burial plot in Mt. Carmel Cemetery upon her production of original permits, denied plaintiff's request for a declaration that Gertrude Ross has no valid claim to a burial plot in Mt. Carmel Cemetery, and denied plaintiff's motion for a default judgment and dismissed the complaint pursuant to CPLR 3215(c), unanimously modified, on the law, to reinstate the complaint, to vacate the orders that directed plaintiff to assign a plot and denied plaintiff's request for a declaration, and to remand the matter for further proceedings upon the filing of answers by all defendants, properly represented by one "duly . . . licensed and admitted to practice law in the courts of this state" (Judiciary Law § 478), within 30 days after entry of this order, and otherwise affirmed, without costs.
Defendant Neil Ross, who is not an attorney, purports to represent Gertrude Ross, his mother, and at various times in this proceeding, all other defendants as well. This representation violates Judiciary Law § 478. Whether or not the issue was raised before the motion court, it cannot be waived (Salt Aire Trading LLC v Sidley Austin Brown & Wood, LLP, 93 AD3d 452, 453 [1st Dept 2012]). Neil Ross's submissions on his mother's behalf, as well as his submissions on behalf of all other defendants, must be stricken, without prejudice to the filing of answers by all defendants, properly represented (id.).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 26, 2018
CLERK